Citation Nr: 0532012	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
scoliosis of the cervicothoracic spine with radiculopathy of 
the shoulders and wrist.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from July 1993 to October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

This case was previously before the Board in March 2005, at 
which time it was Remanded for further procedural and 
evidentiary development.  One of the issues then on appeal, 
the veteran's claim for service connection for tendonitis of 
the knees, was granted by a rating decision in April 2005.  
That claim, therefore, has been fully satisfied and is no 
longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

The Board notes that the veteran appears to have moved from 
Charlotte to Hoffman.  This should be verified and action 
taken to correct his address in official VA records, if 
necessary.


REMAND

This case was Remanded by the Board in March 2005 to afford 
the veteran VA neurological and orthopedic examinations.  The 
Remand specifically directed the orthopedic examiner "to 
include specifically range of motion studies, with motion 
measured to the nearest five (5) degrees in all ranges of 
motion."  The examiner was also requested to "comment on 
whether the veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine."  The 
Remand also directed the examiner to "determine whether 
there is weakened movement, premature/excess fatigability, or 
incoordination and, if feasible, these determinations should 
be expressed in terms of the degree of additional range of 
motion loss due to such factors."  Further, the examiner was 
requested to "express an opinion as to whether pain 
significantly limits functional ability during flare-ups or 
when the neck and upper back are used repeatedly over a 
period of time.  This determination also should be portrayed, 
if feasible, in terms of the degree of additional range of 
motion loss due to pain on use during flare-ups."  Finally, 
the examiner was directed to "determine whether (under the 
criteria as revised effective September 26, 2003) there is 
muscle spasm, guarding, or localized tenderness that does or 
does not result in an abnormal gait or abnormal spinal 
contour, e.g., scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a vertebral 
fracture with loss of 50 percent or more of vertebral body 
height."  

Although the orthopedic examiner in May 2005 provided 
objective data regarding some of the factors listed above, 
many of the factors were addressed either incompletely or not 
at all.  In particular, the examiner provided range of motion 
data in degrees for only some of the required axes and the 
range of motion recorded for some of the axes differed 
markedly from that reported by the neurological examiner in 
May 2005.  As such, the orthopedic examiner's report is not 
adequate for purposes of rating the veteran's service-
connected disability.  

In light of significant differences in the reports of the 
orthopedic and neurological examiners, the Board finds that 
additional orthopedic and neurological examinations are 
required in order to obtain useful, objective medical 
evidence on which to base an appropriate rating for the 
veteran's service-connected disability.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's March 2005 Remand was not 
completed by the RO, the appellant's appeal is not yet ready 
for final appellate consideration.  

Therefore, this case must be REMANDED to the RO for the 
following actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, VA or non-
VA, which have treated or examined him 
for his service-connected cervical spine 
disability, including the dates of any 
such treatment or examination.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. .  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for a VA orthopedic examination 
to assess the severity of his service-
connected neck and upper back disability.   
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Testing 
should include range of motion studies, 
with motion measured to the nearest five 
(5) degrees in all ranges of motion.  The 
examiner should also comment on whether 
the veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine 
or the entire spine.  The examiner should 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the neck and upper back are used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  The 
examiner should determine whether there 
is muscle spasm, guarding, or localized 
tenderness that does or does not result 
in an abnormal gait or abnormal spinal 
contour, e.g., scoliosis, reversed 
lordosis, or abnormal kyphosis; or 
whether there are residuals of a 
vertebral fracture with loss of 50 
percent or more of vertebral body height.  
Adequate reasons and bases are to be 
provided for any opinion rendered.

3.  As well, schedule the veteran for a 
VA neurological examination to assess the 
severity of his service-connected neck 
and upper back disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should state whether the veteran 
experiences recurring attacks, and the 
degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also indicate 
whether there is evidence the veteran has 
cervical neuropathy with characteristic 
pain.  If so, the physician should state 
whether the neuropathy results in 
demonstrable muscle spasm, absent reflex, 
or any other positive neurological 
finding.  The examiner should further 
state whether any intervertebral disc 
syndrome (IVDS) that may be present 
results in incapacitating episodes, and 
the total duration of those episodes.  
All other neurological manifestations of 
IVDS, including any effect on peripheral 
nerves of the extremities, should be 
recorded, and the examiner should 
indicate the impact on functioning and 
the degree of severity of the 
neurological impairment, if any.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should review the 
claims file.  If any development is 
incomplete, including if the examination 
reports do not contain sufficient 
information to respond to the questions 
posed to properly rate the disability at 
issue, the RO should take corrective 
action.  In addition, if the medical data 
on the reports contain significant 
differences, the RO should schedule 
additional appropriate examinations to 
reconcile those differences.  38 C.F.R. § 
4.2 (2005).  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then readjudicate the 
claim for a higher initial rating in 
light of any additional evidence 
obtained.  In particular, the RO should 
cite and address both the new IVDS rating 
criteria and the former and revised 
spinal rating criteria.  The RO also must 
decide whether the rating for the neck 
and upper back disorder should be 
"staged."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If action 
taken remains adverse to the veteran, the 
RO should furnish him with a supplemental 
statement of the case and he should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

